HENRIOD, Justice:
Appeal from the judgment of the trial court eliminating the punitive damages awarded by the jury in a case where the father of a teenage daughter patient of the plaintiff allegedly assaulted and injured the plaintiff optometrist in an altercation involving a $10 charge for services incident to an eye examination. Reversed with no damages awarded.
*276Everyone in this case seemed somewhat myopic, when the doctor lost a little patience, the father his $10 and the judge his memory as to instructions asserted to have been given while the jury was deliberating, but which had not been given before the jury retired, and which are not in the record on this appeal.
Neither counsel asked for instructions on such damages, but both now contend the matter of instructions makes for some kind of difference in this case. The jury itself raised the question by asking what kind of damages they were, after they had gone to the jury room. This appears to have been prompted because the judge had given the jury a printed form containing a line on which to assess punitive damages, but gave no instructions as to their significance or possibility of existence. The jury put $5,000 on the line, and the judge put his reputation on the line by deleting the amount.
Both parties to this litigation have asked for special treatment of the judgment in his behalf but both have also asked in the alternative for a new trial. Under the unusual circumstances of this case, we feel constrained to conclude that the interests of justice best would be served in granting a new trial on all of the issues, and we so order.
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.